DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-6, and 11 are objected to because of the following informalities:  in the last line of Claim 1, the word “rotor” should be deleted to avoid a potential 112 second paragraph rejection, since a rotor was not previously recited, in the last line of Claim 2, the term “a cycle’s hydraulic lines” should read –the cycle’s hydraulic lines—to be consistent with the previous claim terminology, in line 2 of Claim 3, the terms “one wheel” and “a cycle” should read –the wheel—and –the cycle—to be consistent with the previous claim terminology, in line 2 of Claim 4, the terms “one wheel” and “a single drive shaft of a cycle” should read –the wheel—and –the single drive shaft of the cycle—as both these terms were previously recited in the earlier claims from which this claim depends therefrom, in line 2 of Claim 5, the term “a cycle” should read –the cycle—for the reasons listed above, in line 2 of Claim 6, the terms “more than one wheel” and “a single drive shaft of a cycle” should read –the more than one wheel—and –the single drive shaft of the cycle--, as both these terms were previously recited in the earlier claims from which this claim depends therefrom, and in line 4 of Claim 11, the term “said brake sphere” should read –said brake sphere rotor—to be consistent with the previous claim terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the brake" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the brake" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document No. 2018/026349 to Lewis.
	Regarding Claim 1, Lewis discloses a braking system (see Figures 1 and 20) having most all the features of the instant invention including:  a brake sphere 108 engaged with a shaft adjacent to a wheel (see Figures 1 and 20 and page 6 first full paragraph of the document) and a brake caliper 116/110, wherein the brake caliper 116/110 is mounted to the vehicle’s chassis and aligned around the brake sphere 108 (see Figure 1).
	However, Lewis does not disclose that the braking system is used for a cycle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the braking system of Lewis on a cycle as an effective means of slowing the rotation of a cycle wheel and thus better regulate braking in such a vehicle.
	Regarding Claim 2, Lewis, as modified, further discloses brake pad(s) 136 with an inner side and a contact side (see Figure 1), a brake housing 140 having the brake pad(s) 136 positioned between the caliper 116/110 and the contact side facing the brake sphere 108 (see Figure 1), and the brake caliper 116/110 is connected to the vehicle’s hydraulic lines 112 (see page 7 first full paragraph of the document).
	Regarding Claim 3, note that Lewis further discloses multiple braking systems (see the multiple braking systems in Figure 1 including elements 136, 116, and 110 on either side of brake sphere 108). 
	Regarding Claims 4 and 6, see page 7 first and second full paragraphs which imply the presence of a splitter.
	Regarding Claim 5, see Figure 4.
	Regarding Claim 7, note that the brake is actuated with a mechanical system (i.e., pistons 110).
	Regarding Claim 8, Lewis does not disclose that the brake pad(s) are formed with an installation and removal slot.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake pad(s) of Lewis to be formed with an installation and removal slot dependent upon the desired size, shape, and location of the brake pad(s) within the assembly. An installation and removal slot on the brake pad(s) would allow for easier replacement of worn brake pad(s).
	Regarding Claim 9, Lewis does not disclose that the brake pad(s) comprise more than one piece connected mechanically to form one brake shoe assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake pad(s) of Lewis to be comprised of more than one piece connected mechanically to form one brake shoe assembly dependent upon the desired size, shape, and location of the brake pad(s) within the assembly. A multi-piece design of the brake pad(s) would increase the frictional area of the brake shoe assembly and allow for greater frictional contact between the pads and the brake sphere to improve braking efficiency.
Regarding Claim 10, Lewis does not disclose that the braking system comprises a bleeder valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the braking system of Lewis to include a bleeder valve dependent upon the desired method of regulating hydraulic fluid in the braking system.  A bleeder valve is a well known means of draining fluid from a brake line.
Regarding Claim 11, Lewis discloses a braking system (see Figures 1 and 20) having most all the features of the instant invention including:  a brake sphere rotor 108 profile permanently attached to a wheel hub, wheel, or drive shaft of a vehicle (see Figures 1 and 20 and page 6 first full paragraph of the document), and means for slowing the speed of the vehicle by applying pressure to the brake sphere rotor 108 to slow the rotation of the same (see page 7 first and second full paragraphs of the document).
Again, Lewis, does not disclose that the braking system is installed on a cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the braking system of Lewis on a cycle as an effective means of slowing the rotation of a cycle wheel and thus better regulate braking in such a vehicle.
Regarding Claim 12, Lewis discloses a method for slowing down a vehicle utilizing a brake sphere braking system 108/116/110 having most all the features of the instant invention including:  depressing a brake lever and/or foot pedal (see page 7 first and second full paragraphs of the document), increasing pressure in a system or signaling electronic frequency to activate a caliper 116/110 (see page 7 first and second full paragraphs of the document), thereby forcing a brake pad 136 to engage with a brake sphere 108, thereby causing friction between the brake sphere 108 and brake pad 136, and resulting in slowing the rotation of the vehicle wheel (see page 7 first and second full paragraphs of the document).
However, again, Lewis does not disclose that the braking system is installed on a cycle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the braking system of Lewis on a cycle as an effective means of slowing the rotation of a cycle wheel and thus better regulate braking in such a vehicle.
Regarding Claim 13, note that the brake is installed on a shaft 122 rotating around a central axle or axis (see Figures 1 and 20).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2020/0191217 to Lewis discloses a braking system similar to applicant’s.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	07/13/22